Citation Nr: 1429931	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  11-09 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a back disability, including L4-5 herniated discs.

2.  Entitlement to service connection for a neck disability.

3.  Entitlement to service connection for a stomach disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Eli White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1990 to June 1991.  He additionally served on active duty for training (ACDUTRA) from July 1983 to October 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In June 2013, the Veteran testified at a hearing before the undersigned Veteran's Law Judge (VLJ) at the RO.  A transcript of the hearing has been associated with the electronic claims file.  In June 2013, the Veteran submitted new evidence directly to the Board, along with a waiver of initial Agency of Original Jurisdiction (AOJ) review of this evidence.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he first injured his back and neck while serving on active duty as a military police officer.  He further asserts that he self-medicated with Motrin and medications, which led to a stomach condition.  The Board finds that remand is necessary in order to obtain outstanding private treatment records and afford the Veteran with VA examinations.

The Veteran's service treatment records note that in 1985, he received private treatment for gastritis.  Specifically, in Reports of Medical History dated September 1985, July 1989, and January 1996, the Veteran stated that in May 1985, he was hospitalized at the Cook County Hospital in Chicago, Illinois, for stomach gastritis; however, no record of such treatment is included in the claims file.

Upon review of the evidence of record, a January 2004 private treatment record assessing the Veteran's complaints of low back and buttock pain states that the Veteran first felt the onset of back pain in May of 1993, while a December 1999 private treatment record additionally notes that the Veteran's physician first began treating the Veteran for his spine in 1993.  Records of such treatment have not been associated with the claims file.  

The claims file also includes June 2013 private treatment discharge instructions from the Promedica Toledo Hospital Emergency Center, noting the Veteran received treatment for cervical radiculopathy/pinched nerve of the neck; however, there are no accompanying medical records indicating the symptoms, complaints, or specific treatment rendered. 

At the June 2013 Board Hearing, the Veteran additionally testified that he filed a workman's compensation claim for a L4-5 disc problem in his spine.  As these records may include information pertaining to his back condition, efforts should be made to attempt to obtain such records. 

The Board notes that the records outlined above have not been associated with the Veteran's claims file.  As it appears there are outstanding private medical records that contain information pertinent to the Veteran's claims, those records are relevant and should be obtained prior to adjudication.  38 C.F.R. § 3.159(c)(2) (2013); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

At his June 2013 Board Hearing, the Veteran testified that he was activated for duty in September 2001; however, review of the claims file does not reveal any documentation of such service.  On remand, it is necessary to obtain verification of the reported service, to include the nature of such service as state or federal activation.  

Remand is additionally necessary in order to provide the Veteran with VA examinations and obtain opinions as to the nature and etiology of his stomach, neck, and back disabilities.  

The Veteran was afforded a VA stomach and duodenal examination in January 2013.  The examiner reviewed the claims file and conducted an in-person examination of the Veteran.  In rendering his opinion regarding the Veteran's claim, the examiner assessed the Veteran's disability at issue as limited to blood in the stool and noted that "there is no evidence of any ongoing stomach or blood in the stool issues."  Subsequent to the January 2013 VA examination, VA treatment records note that the Veteran has vomited blood and complained of abdominal pain.  In addition, following a June 2013 upper gastrointestinal endoscopy, the Veteran as diagnosed with hematemesis, unspecified gastritis and gastroduodenitis without mention of hemorrhage, and chronic active gastritis.  As the January 2013 VA examination incorrectly noted the lack of a current stomach disability and failed to provide an opinion as to the etiology of the Veteran's current stomach conditions with respect to his active service, remand is necessary so as to provide the Veteran with a new VA examination.  

In the present case, the Veteran has current spine and neck disabilities.  The medical evidence of record documents that the Veteran has diagnoses of degenerative changes of the facet joints in the cervical and upper thoracic spine, mild to moderate degenerative changes in the cervical spine, C5-7, with mild hypertrophy of bilateral uncovertebral joints, cervical radiculopathy, and L4-5 fusion due to herniated disc.  In statements submitted to VA, and testimony provided at his June 2013 Travel Board hearing, the Veteran contends that he first began to have back and neck problems during active duty in support of Operation Desert Storm.  Specifically, the Veteran has credibly stated that while serving as a military police officer, he wore heavy equipment and participated in physical conditioning that resulted in muscle spasms up and down his back and neck.  The Veteran further stated that though he went to sick call and was given Motrin on one occasion, he more frequently self-medicated.  The Board notes that the Veteran is competent to report his in-service symptoms.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The claims file additionally contains a letter from a fellow service member who served with the Veteran on active duty in which he states that he witnessed the Veteran having problems with his back and neck in service.  Accordingly, a VA examination is warranted. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any outstanding VA treatment records from March 2013 to the present.

2.  Obtain the Veteran's complete service personnel file.

If the service personnel file does not include information concerning the nature of reported activation with the National Guard from September 2001 to November 2001, to specifically include the nature of such service as federal or state activation, obtain verification of such through the appropriate facilities.  

All attempts to procure verification should be documented in the claims file.  If verification cannot be obtained, a notation to that effect should be included in the claims file and the Veteran should be notified of unsuccessful efforts in this regard, in order to allow the opportunity to obtain and submit documentation of such service.

3.  Contact the Veteran and ask that he provide completed release forms (VA Form 21-4142) authorizing VA to request copies of any treatment records from private medical providers who have treated him for his stomach, back, and/or neck conditions, to specifically include records of treatment from Cook County Hospital, including records pertaining to gastritis in May 1985; records of treatment from Dr. Sullivan, including records pertaining to treatment of his neck and back from January 1993 to the present; and records from the Promedica Toledo Hospital Emergency Center, including records pertaining to treatment of cervical radiculopathy and pinched nerve of the neck in June 2013.   

Additionally ask the Veteran to provide sufficient information identifying any relevant workman's compensation records such that VA can attempt to obtain the records.  

After the Veteran has signed any necessary releases, those records not already associated with the claims file should be obtained and associated therewith.  All attempts to procure any outstanding records should be documented in the claims file.  If the records identified by the Veteran cannot be obtained, a notation to that effect should be included in the claims file and the Veteran should be notified of unsuccessful efforts in this regard, in order to allow the opportunity to obtain and submit those records.

4.  After completion of the above development, schedule the Veteran for VA examinations to determine the nature and etiology of his current stomach, back, and neck disabilities.  The claims file, including a copy of this Remand, must be provided to the examiner for review and the examination report should indicate that the claims folder was reviewed.

The VA examiner(s) should provide an opinion as to the following:

(a)  Whether it is at least as likely as not (a 50 percent or greater possibility) that any current back disability had onset during or was caused by the Veteran's active service from December 1990 to June 1991;

(b)  Whether it is at least as likely as not (a 50 percent or greater possibility) that any current neck disability had onset during or was caused by the Veteran's active service from December 1990 to June 1991;

(c)  Whether it is at least as likely as not (a 50 percent or greater possibility) that any current back or neck disability resulted from a disease or injury incurred or aggravated during the line of duty during a period of active duty for training (ACDUTRA) or whether any current back or neck disability resulted from an injury incurred in or aggravated in the line of duty during a period of inactive duty for training (INACDUTRA).

(d)  Identify all stomach disabilities that the Veteran has had since July 2009.  

(i)  For each identified disability, to specifically include gastroduodenitis and gastritis, opine as to whether it is clear and unmistakable (obvious, manifest, and undebatable) that such disability preexisted the Veteran's entry into active duty service from December 1990 to June 1991.  Please provide a complete explanation for the opinion.

(ii)  For each stomach disability that is found to have preexisted the Veteran's service, opine as to whether it is clear and unmistakable (obvious, manifest, and undebatable) that the pre-existing disability WAS NOT aggravated (i.e., permanently worsened) during the Veteran's period of active service from December 1990 to June 1991 or whether it is clear and unmistakable (obvious, manifest, and undebatable) that any increase in severity was due to the natural progress.  Please provide a complete explanation for the opinion. 

(ii)  For each stomach disability that is not found to have clearly and unmistakably preexisted the Veteran's service, opine as to whether it is at least as likely as not (a 50 percent or greater possibility) that the disability had onset during or was caused by the Veteran's service from December 1990 to June 1991. 

(e)  If, upon remand, additionally obtained service personnel records reflect that the Veteran had any additional federal active service, to specifically include from September 2001 to November 2001, for each identified back  and neck disability, opine as to whether it is clear and unmistakable (obvious, manifest, and undebatable) that such disability preexisted the Veteran's entry into this period of federal active duty service.  Please provide a complete explanation for the opinion.

(i)  For each back and neck disability that is found to have preexisted the Veteran's active service, opine as to whether it is clear and unmistakable (obvious, manifest, and undebatable) that the pre-existing disability WAS NOT aggravated (i.e., permanently worsened) during the Veteran's additional period of active federal service or whether it is clear and unmistakable (obvious, manifest, and undebatable) that any increase in severity was due to the natural progress.  Please provide a complete explanation for the opinion. 

(ii)  For each back and neck disability that is not found to have preexisted the Veteran's additional active federal service, opine as to whether it is at least as likely as not (a 50 percent or greater possibility) that the disability had onset during or was caused by the Veteran's service.

The examiner's attention is directed to the Veteran's testimony during the June 2013 Board hearing that while on active duty from December 1990 to June 1991, he wore a flak jacket, a fully-loaded sidearm and an M-16 rifle and did physical conditioning and weight lifting which resulted in muscle spasms affecting his back and neck.  He was given a prescription for Motrin, 800 mg., to help with the pain which aggravated his stomach.  He also testified that just sitting in the Humvee, which did not give good head support, and riding three or four hours, along with the military police duties he did on the weekend, aggravated his neck and back.   

The examiner should provide a complete rationale for any and all conclusions reached.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  Aggravation means that there was a permanent worsening of the disability beyond the natural progression.

5.  After ensuring that the requested actions are completed, readjudicate the issues on appeal with consideration of any additional information obtained as a result of this Remand.  If the benefits sought are not granted, provide the Veteran and his representative with a Supplemental Statement of the Case and allow an appropriate opportunity to respond thereto.  The record should then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



